Case 3:20-cv-01258-DMS-BLM Document 23 Filed 11/02/20 PageID.589 Page 1 of 10




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10    MELISSA MORAND-DOXZON, on                      Case No. 20-cv-1258 DMS (BLM)
      behalf of herself, all others similarly
11    situated, and on behalf of the general         ORDER DENYING MOTION TO
      public,                                        REMAND
12
                   Plaintiff,
13
            v.
14
      DELAWARE NORTH
15    COMPANIES SPORTSERVICE,
      INC.; CALIFORNIA
16    SPORTSERVICE, INC.; and DOES
      1-100,
17
                   Defendants.
18
19
20         Pending before the Court is Plaintiff Melissa Morand-Doxzon’s motion to
21   remand this action to the San Diego Superior Court. Defendants Delaware North
22   Companies Sportservice, Inc. and California Sportservice, Inc. filed a response in
23   opposition to Plaintiff’s motion. Plaintiff filed a reply. For the following reasons,
24   the Court denies Plaintiff’s motion.
25                                              I.
26                                    BACKGROUND
27         Plaintiff Melissa Morand-Doxzon was formerly employed by Defendants as
28   a Club Bartender. (D’s Opp. at 6.) On May 26, 2020, Plaintiff, on behalf of herself,

                                                –1–                   20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 23 Filed 11/02/20 PageID.590 Page 2 of 10




 1   all others similarly situated, and on behalf of the general public, commenced the
 2   present action against Defendants in the San Diego County Superior Court. The
 3   Complaint alleges nine claims for relief: (1) failure to pay all straight time wages,
 4   (2) failure to pay all overtime wages, (3) failure to provide meal periods, in violation
 5   of Cal. Labor Code §§ 226.7 and 512 and the applicable California Industrial
 6   Welfare Commission (“IWC”) Wage Order, (4) failure to authorize and permit rest
 7   periods, in violation of Cal. Labor Code § 226.7 and the applicable IWC Wage
 8   Order, (5) failure to provide suitable resting facilities for meal or rest periods, in
 9   violation of Cal. Labor Code § 226.7 and the applicable IWC Wage Orders, (6)
10   knowing and intentional failure to comply with itemized employee wage statement
11   provisions, in violation of Cal. Labor Code §§ 226, 1174 and 1175, and the
12   applicable IWC Wage Order, (7) failure to pay all wages due at the time of
13   termination of employment, in violation of Cal. Labor Code §§ 201-203, (8)
14   violations of the Labor Code Private Attorneys General Act of 2004 (“PAGA”), and
15   (9) violation of unfair competition law, under Cal. Bus. & Prof. Code § 17200 et seq.
16   The proposed class is defined as “[a]ll persons who are employed or have been
17   employed by Defendants in the State of California as hourly, Non-Exempt
18   Employees during the period of the relevant statute of limitations.” (Compl. ¶ 32.)
19          On July 6, 2020, Defendants removed the case to this Court based on (1) the
20   Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332, and (2) Section 301
21   of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185. In response
22   to the Notice of Removal, Plaintiff filed the present motion, arguing that this case
23   must be remanded (1) under CAFA’s Local Controversy and Home State
24   Controversy Exceptions, and (2) because Defendants have failed to satisfy their
25   burden of showing that preemption under Section 301 of the LMRA applies to any
26   of Plaintiff’s causes of action. 1
27
     1
28    The Court need not address the parties’ argument as to whether there is federal
     question jurisdiction pursuant to Section 301 of the Labor Management Relations
                                               –2–                      20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 23 Filed 11/02/20 PageID.591 Page 3 of 10




 1                                            II.
 2                                  LEGAL STANDARD
 3         The Class Action Fairness Act was passed by Congress “to permit defendants
 4   to remove class actions to federal court if they meet three requirements: there must
 5   be minimal diversity of citizenship between the parties; the proposed class must have
 6   at least 100 members; and the aggregated amount in controversy must equal or
 7   exceed the sum or value of $5 million.” Jordan v. Nationstar Mortg. LLC, 781 F.3d
 8   1178, 1182 (9th Cir. 2015) (citing 28 U.S.C. § 1332(d)).           Furthermore, “no
 9   antiremoval presumption attends cases invoking CAFA,” and its provisions must be
10   interpreted “broadly in favor of removal.” Id. at 1184 (citing Dart Cherokee Basin
11   Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014)). Although the party
12   seeking removal still bears the burden of establishing removal jurisdiction, the party
13   seeking remand bears the burden of showing that an exception to CAFA jurisdiction
14   applies. See, e.g., Mondragon v. Capital One Auto Fin., 736 F.3d 880, 883 (9th Cir.
15   2013); Serrano v. 180 Connect, Inc., 478 F.3d 1018, 1022 (9th Cir. 2007).
16                                            III.
17                                      DISCUSSION
18         Plaintiff argues that remand is proper because two exceptions to CAFA
19   jurisdiction apply: the local controversy exception and the home state controversy
20   exception. See 28 U.S.C. § 1332(d)(4). Plaintiff bears the burden of demonstrating
21   that a CAFA exception applies. See Mondragon, 736 F.3d at 883.
22      A. Local Controversy Exception
23         The local controversy exception provides that district courts shall decline
24   jurisdiction where (1) “more than two-thirds of the plaintiffs are citizens of
25   California”; (2) “at least one defendant from whom significant relief is sought and
26   whose alleged conduct forms a significant basis for the claims is a California
27
28   Act, 29 U.S.C. § 185, because the Court finds it has subject matter jurisdiction over
     this action under CAFA.
                                              –3–                      20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 23 Filed 11/02/20 PageID.592 Page 4 of 10




 1   citizen”; (3) “the principal injuries about which Plaintiffs complain were suffered in
 2   California”; and (4) “no similar class action has been filed against any of the
 3   defendants in the preceding three years.”       Bridewell-Sledge v. Blue Cross of
 4   California, 798 F.3d 923, 929 (9th Cir. 2015); 28 U.S.C. § 1332(d)(4)(A). This
 5   exception is intended to be applied narrowly, “particularly in light of the purposes
 6   of CAFA.” Benko v. Quality Loan Service Corp., 789 F.3d 1111, 1116 (9th Cir.
 7   2015). Here, the first and second prongs are in dispute. As discussed below, Plaintiff
 8   meets the second prong, but fails to meet the first prong, which are addressed in turn
 9   below.
10         1. Significant Defendant
11         CAFA provides that a case shall be remanded if, among other things, at least
12   one defendant from whom significant relief is sought and whose alleged conduct
13   forms a significant basis for the claims is a California citizen. A corporation is
14   deemed to be a citizen of every State by which it has been incorporated and of the
15   State where it has its principal place of business. 28 U.S.C. § 1332(c)(1) (emphasis
16   added). To determine a corporation’s “principal place of business,” courts apply the
17   “nerve center” test, which deems the principal place of business to be the state in
18   which the corporation’s officers direct, control, and coordinate the corporation’s
19   activities. The Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010). In practice, the
20   “principal place of business” should normally be the place where the corporation
21   maintains its headquarters. Id. at 93.
22         Here, Plaintiff first contends that California Sportservice, Inc. (“California
23   Sportservice”) is a California citizen because the California Secretary of State’s
24   website states that California Sportservice’s “jurisdiction” is “California,” and
25   because the “Notice to Employee” provided to Plaintiff stated that the “physical
26   address” of California Sportservice’s “main office” is “100 Park Boulevard, San
27   Diego, CA 92101.” (P’s Mot. at 10.) Defendants argue that Plaintiff has not met
28   her burden to show that California Sportservice is a California citizen because

                                              –4–                      20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 23 Filed 11/02/20 PageID.593 Page 5 of 10




 1   Plaintiff submits no evidence of the corporation’s principal place of business. On
 2   the contrary, Plaintiff states in her Complaint that California Sportservice is
 3   “headquartered in Buffalo, New York.” (D’s Opp. at 12; Compl. ¶ 3.) It may very
 4   well be that California Sportservice’s principal place of business is in Buffalo, New
 5   York. But as noted earlier, a corporation is also deemed to be a citizen of the State
 6   in which it is incorporated. In her Reply, Plaintiff provides a copy of California
 7   Sportservice’s Articles of Incorporation, which shows that it is incorporated in
 8   California. (P’s Mot. at 3.) Therefore, California Sportservice is a corporation with
 9   California citizenship.
10         The next issue is whether California Sportservice’s conduct constitutes “a
11   significant basis” of Plaintiff’s claims and whether Plaintiff seeks “significant relief”
12   from California Sportservice. To determine this, courts must look only to the
13   complaint rather than to extrinsic evidence. Coleman v. Estes Exp. Lines, Inc., 631
14   F.3d 1010, 1016 (9th Cir. 2011).
15         First, to determine if the basis for the claims against California Sportservice
16   is “significant” or “important or fairly large in amount or quantity,” a comparison
17   must be made between the allegations against California Sportservice and the other
18   Defendant, Delaware North Companies Sportservice, Inc. (“Delaware North”). See
19   Benko, 789 F.3d at 1118 (to determine “significant basis” of claims against a
20   defendant, allegations against defendant in question must be compared to allegations
21   made against other defendants). CAFA clarifies that examination of a defendant’s
22   “basis” must be made in the context of the overall “claims asserted.” Id. Here,
23   Plaintiff’s Complaint alleges that California Sportservice employed Plaintiff and the
24   putative class members, and violated their wage and hour rights in a number of ways.
25   (Compl. ¶¶ 1, 5.) Plaintiff makes the same allegations against both California
26   Sportservice and Delaware North. (Id.) Defendants argue that Plaintiff does not
27   meet her burden to establish that California Sportservice’s conduct forms a
28   significant basis for the class claims because Plaintiff does not differentiate the

                                                –5–                      20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 23 Filed 11/02/20 PageID.594 Page 6 of 10




 1   conduct between California Sportservice and Delaware North. (D’s Opp. at 14.)
 2   But the Ninth Circuit has held that a plaintiff’s complaint can allege the same
 3   violations of law against both defendants and still make a sufficient showing that the
 4   conduct of the defendant in question forms a significant basis for the claims asserted
 5   on behalf of the putative class. See Coleman, 631 F.3d at 1020. Simply because
 6   Plaintiff’s complaint makes the same allegations against both Defendants does not
 7   make her allegations against California Sportservice insignificant.            Therefore,
 8   California Sportservice’s conduct constitutes “a significant basis” for Plaintiff’s
 9   claims.
10         Next, to determine if Plaintiff seeks “significant relief” from California
11   Sportservice, the court is required to look to the remedies requested by Plaintiff in
12   her Complaint. See Benko, 789 F.3d at 1119 (citing Coleman, 631 F.3d at 1020).
13   Here, Plaintiff’s Complaint seeks monetary relief for “unpaid wages, overtime, meal
14   and rest period compensation, penalties, injunctive and other equitable relief, and
15   reasonable attorneys’ fees and costs.” (Compl. ¶ 21.) Plaintiff’s Complaint also
16   seeks “injunctive relief, restitution, and disgorgement of all benefits” that California
17   Sportservice enjoyed from its “failure to pay all straight time wages, overtime wages,
18   and meal and rest period compensation” and penalties for California Sportservice’s
19   failure to provide accurate itemized wage statements, failure to pay all wages owed
20   at the termination of employment, and violation of the Labor Code Private Attorneys
21   General Act of 2004 (Compl. ¶¶ 22, 107, 116-120, 125.) Defendants again argue
22   that Plaintiff fails to show that she is seeking “significant relief” from California
23   Sportservice because Plaintiff does not differentiate how much she is seeking from
24   California Sportservice as compared to Delaware North. (D’s Opp. at 13.) But just
25   as in Coleman, where the Ninth Circuit found that the plaintiff sought sufficient
26   relief against the local defendant in question even though the plaintiff sought
27   damages equally from both defendants involved, there is nothing in Plaintiff’s
28   Complaint to suggest that California Sportservice is a nominal defendant or that the

                                               –6–                      20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 23 Filed 11/02/20 PageID.595 Page 7 of 10




 1   relief sought is insignificant. See Coleman, 631 F.3d 1010 at 1020. Accordingly,
 2   Plaintiff’s Complaint seeks “significant relief” from California Sportservice.
 3         2. Citizenship of Plaintiffs
 4         CAFA also provides that a case shall be remanded if, among other things,
 5   greater than two-thirds of the prospective class members are citizens of the state
 6   where the action was filed. Mondragon, 736 F.3d at 883-884. The statute does not
 7   provide that remand may be based simply on a plaintiff’s allegations, when they are
 8   challenged by the defendant. Id. at 884. A district court makes factual findings
 9   regarding jurisdiction under a preponderance of the evidence standard. Id.
10         Here, simply based on Plaintiff’s class definition, she alleges that two-thirds
11   of the prospective class members are local state citizens. (P’s Mot. at 9.) Defendants
12   state that potential class members in this case (1) resided in 16 different states outside
13   of California, during their employment and/or after their employment ended, (2)
14   included many citizens of other states who took up temporary residence in California
15   for seasonal employment during the summer, and (3) included some who were not
16   United States citizens. (D’s Opp. at 8-9.) Plaintiff does not provide any evidence to
17   the contrary. By not doing so, Plaintiff fails to show that more than two-thirds of
18   the prospective class members are citizens of California. 2 Therefore, the local
19   controversy exception does not apply.
20       B. Home State Controversy Exception
21         The home state controversy exception provides two bases for remand – one
22   that is mandatory and another that is within the district court’s discretion. Adams v.
23   West Marine Prods, Inc., 958 F.3d 1216, 1220 (9th Cir. 2020). Under the mandatory
24   home state exception, the district court must decline jurisdiction if “two-thirds or
25
     2
26     Should the Court find that Plaintiff has not met her burden of showing that two-
     thirds of the prospective class members are citizens of California, Plaintiff requests
27   the Court deny Plaintiff’s motion without prejudice to allow Plaintiff to refile after
28   jurisdictional discovery. (P’s Mot. at 3.) The Court denies this motion to remand
     without prejudice.
                                                –7–                       20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 23 Filed 11/02/20 PageID.596 Page 8 of 10




 1   more of the members of all proposed plaintiff classes in the aggregate, and the
 2   primary defendants, are citizens of the State in which the action was originally filed.”
 3   28 U.S.C. § 1332(d)(4)(B). Under the discretionary home state exception, the
 4   district court “may, in the interests of justice and looking at the totality of the
 5   circumstances, decline to exercise jurisdiction” when more than one-third of the
 6   putative class, and the primary defendants, are citizens of the state where the action
 7   was originally filed.” 28 U.S.C. § 1332(d)(3). There are six factors for the district
 8   court to consider when deciding whether to decline jurisdiction under the
 9   discretionary home state exception.3 28 U.S.C. § 1332(d)(3)(A)-(F). As noted,
10   Plaintiff bears the burden of demonstrating that a CAFA exception applies. See
11   Adams, 958 F.3d at 1221.
12         Here, as discussed above, Plaintiff does not provide any evidence regarding
13   the citizenship of the prospective class members and therefore the Court is unable to
14   find that at least two-thirds of the class members are citizens of California.
15   Therefore, Plaintiff fails to show that the mandatory home state exception applies.
16         Plaintiff further argues that the discretionary home state exception should
17   apply because more than one-third of the class members are California citizens.
18   However, Plaintiff does not provide any evidence in support and instead relies on
19   “common sense judgments.” (P’s Mot. at 19; P’s Reply at 6.) To meet the burden
20   of showing that a CAFA exception applies, Plaintiff “must provide some facts in
21   evidence from which the district court may make findings regarding class members’
22   citizenship” and such a finding must be based on more than mere “guesswork.”
23   Adams, 958 F.3d at 1221 (citations omitted). Because Plaintiff fails to show that
24   more than one-third of the class members are California citizens, the discretionary
25   home state exception does not apply.
26
27   3
        The Court need not address these six factors because Plaintiff fails to show that
28   more than one-third of the class members and the primary defendants are California
     citizens. Therefore, the discretionary home state exception does not apply.
                                               –8–                      20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 23 Filed 11/02/20 PageID.597 Page 9 of 10




 1          Finally, Plaintiff argues the foregoing exception applies because California
 2   Sportservice is the only “primary defendant” and Delaware North is merely a
 3   “secondary defendant.” (P’s Mot. at 17-18.) CAFA does not define “primary
 4   defendant.” See Singh v. Am. Honda Fin. Corp., 925 F.3d 1053, 1067 (9th Cir.
 5   2019). The Ninth Circuit has held that a court analyzing whether a defendant is a
 6   “primary defendant” should first assume that all defendants will be found liable. Id.
 7   at 1068. The court should then consider whether the defendant is sued directly or
 8   alleged to be directly responsible for the harm to the proposed class, as opposed to
 9   being vicariously or secondarily liable. Id. The court should also consider the
10   defendant’s potential exposure to the class relative to the exposure of other
11   defendants. Id. Courts should not treat these considerations as exhaustive or apply
12   them mechanistically. Id. The inquiry is whether a defendant is a “principal,
13   fundamental, or direct” defendant. Id. (quoting Vodenichar v. Halcon Energy
14   Props., Inc., 733 F.3d 497, 504 (3d Cir. 2013)). CAFA requires remand under the
15   home state exception only if all primary defendants are citizens of the alleged home
16   state. Id.
17          Here, Plaintiff argues that California Sportservice, which is a citizen of
18   California, is the only primary defendant because it employed Plaintiff and is a
19   subsidiary of Delaware North. (P’s Mot. at 17.) Defendants argue that both
20   California Sportservice and Delaware North are “primary defendants” in this case
21   because Plaintiff alleges in her Complaint that both Defendants employed her and
22   are equally liable to the potential class. (D’s Opp. at 16.) Defendants argue the
23   home state controversy exception does not apply because Delaware North, one of
24   the primary defendants, is not a citizen of California. (Id.) The Court agrees with
25   Defendants. As discussed earlier, Plaintiff does not differentiate between California
26   Sportservice and Delaware North in her Complaint. Plaintiff states that she and other
27   putative class members were employed by both Defendants (Compl. ¶ 1.), makes the
28   same allegations against both Defendants (Compl. ¶¶ 5-20.), and seeks the same

                                              –9–                     20-cv-1258 DMS (BLM)
Case 3:20-cv-01258-DMS-BLM Document 23 Filed 11/02/20 PageID.598 Page 10 of 10




  1   relief from both Defendants (Compl. ¶¶ 21-22.).         Because Plaintiff does not
  2   differentiate between the two Defendants in her Complaint, the Court finds that both
  3   California Sportservice and Delaware North are “primary defendants.” Since it does
  4   not appear that Delaware North is a citizen of California, the home state exception –
  5   mandatory or discretionary – does not apply.
  6                                           IV.
  7                                    CONCLUSION
  8         For the foregoing reasons, Plaintiff’s motion for remand is denied.
  9         IT IS SO ORDERED.
 10
 11   Dated: November 2, 2020
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              – 10 –                   20-cv-1258 DMS (BLM)
